DETAILED ACTION
This is the initial Office action based on the application filed on July 26, 2019.
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 5, and 9-20 are objected to because of the following informalities:
Claims 1, 5, 10, and 12-16 recite “the/each syntax element.” It should read -- the/each syntax element in the one or more syntax elements --.
Claims 1 and 11 recite “the match.” It should read -- the match between the input text string and the CLI command --.
Claim 5 recites “the node.” It should read -- the node in the syntax graph --.
Claim 9 recites “the first and second nodes.” It should read -- the first and second nodes in the parse graph --.
Claim 9 recites “each of the first and second nodes.” It should read -- each node of the first and second nodes in the parse graph --.
Claim 9 recites “a start node of the parse graph to said each node.” It should read -- a start node in the parse graph to each node of the first and second nodes in the parse graph
Claim 10 contains a typographical error: “a non-transitory computer-readable storage medium” should read -- a non-transitory computer readable storage medium --.
Claims 10 and 12-16 recite “the syntax element.” It should read -- the at least one syntax element --.
Claims 10 and 18 contain a typographical error: “have stored thereon” should read -- having stored thereon --.
Claim 12 recites “the token.” It should read -- the token of the input text string --.
Claims 12-16 recite “the information.” It should read -- the information for each syntax element in the one or more syntax elements --.
Claims 15 and 16 recite “the syntax string.” It should read -- the one or more syntax elements --.
Claim 17 recites “another syntax string.” It should read -- another syntax element in the one or more syntax elements --.
Claim 17 recites “said another syntax element.” It should read -- the other syntax element in the one or more syntax elements --.
Claim 19 recites “each identified path.” It should read -- each identified path in the parse graph --.
Claim 19 recites “the identified paths.” It should read -- all the identified paths in the parse graph --.
Claim 20 recites “the single path.” It should read -- the single path from among all the identified paths in the parse graph corresponding to the CLI command --.
Claim 20 recites “a command handler associated with the CLI command.” It should read -- the command handler function
Claim 20 recites “the command handler.” It should read -- the command handler function associated with the CLI command --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 10, 13, 14, and 18 recite the limitation “the syntax element may be matched.” The claims are rendered vague and indefinite because it is unclear to the Examiner whether the syntax element is matched or not. In the interest of compact prosecution, the Examiner subsequently interprets this limitation as reading “the syntax element in the one or more syntax elements is matched” for the purpose of further examination.

Claims 11, 12, and 15-17 depend on Claim 10. Therefore, Claims 11, 12, and 15-17 suffer the same deficiency as Claim 10.
Claims 19 and 20 depend on Claim 18. Therefore, Claims 19 and 20 suffer the same deficiency as Claim 18.

Claim 15 recites the limitation “the syntax element will be shared.” The claim is rendered vague and indefinite because it is unclear to the Examiner whether the syntax element is shared or not. In the interest of compact prosecution, the Examiner subsequently interprets this limitation as reading “the syntax element in the one or more syntax elements is shared” for the purpose of further examination.

Claim 16 recites the limitation “the syntax element will be saved.” The claim is rendered vague and indefinite because it is unclear to the Examiner whether the syntax element is saved or not. In the interest of compact prosecution, the Examiner subsequently interprets this limitation as reading “the syntax element in the one or more syntax elements is saved” for the purpose of further examination.

Claim 17 recites the limitation “the syntax string.” There is insufficient antecedent basis for this limitation in the claim. In the interest of compact prosecution, the Examiner subsequently interprets this limitation as reading “a syntax string” for the purpose of further examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10 and 12-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claim 10 recites the limitation “generate a parse graph based on the definition of the CLI command, the parse graph incorporating the grammar and the information for each syntax element.” The recited step, under the broadest reasonable interpretation, covers performance of the step in the human mind alone or with the aid of pen and paper. That is, other than reciting “a device,” “a processor,” “a non-transitory computer-readable storage medium,” and “a memory,” nothing in the claim precludes the step from practically being performed in the human mind alone or with the aid of pen and paper. For example, but for the “a device,” “a processor,” “a non-transitory computer-readable storage medium,” and “a memory” language, “generate a parse graph based on the definition of the CLI command, the parse graph incorporating the grammar and the information for each syntax element” in the context of the claim encompasses a user manually generating a parse graph.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind alone or with the aid of pen and paper but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
i.e., as a generic device, a generic processor, a generic non-transitory computer-readable storage medium, and a generic memory) such that they amount to no more than mere instructions to apply the judicial exception using generic computer components. Also, the claim recites the additional elements “retrieve a definition of a command line interface (CLI) command […]” and “store the parse graph in a memory of the device.” (Note that the limitations are not repeated in verbatim for the purpose of brevity.) The additional elements are data gathering and storage steps that are insignificant extra-solution activities to the judicial exception. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as a combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a device, a processor, a non-transitory computer-readable storage medium, and a memory amount to no more than mere instructions to apply the judicial exception using generic computer components. Mere instructions to apply a judicial exception using generic computer components cannot provide an inventive concept. Furthermore, the additional elements “retrieve a definition of a command line interface (CLI) command […]” and “store the parse graph in a memory of the device” simply append well-understood, routine, and 

Claims 12-17 are rejected under 35 U.S.C. 101 as directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more for at least the reasons stated above. The claims are dependent on Claim 10, but do not add any feature or subject matter that would solve the judicial exception deficiencies of Claim 10. For instance, Claims 12-17 either recite further mental steps which fail to make the claims any less abstract or additional elements that do not integrate the judicial exception into a practical application of the judicial exception and thus are not significantly more than the abstract idea. Claims 12-17 do not 
Claims 10 and 12-17 are therefore not drawn to patent-eligible subject matter as they are directed to an abstract idea without significantly more.

Claim 18 recites the limitations “[…] generate a parse graph based on the definition of the CLI command, the parse graph incorporating the grammar and the information for each syntax element” and “[…] identify a match between the input text string and the CLI command by traversing the parse graph.” (Note that the limitations are not repeated in verbatim for the purpose of brevity.) The recited steps, under the broadest reasonable interpretation, covers performance of the steps in the human mind alone or with the aid of pen and paper. That is, other than reciting “a non-transitory computer readable storage medium” and “a device,” nothing in the claim precludes the steps from practically being performed in the human mind alone or with the aid of pen and paper. For example, but for the “a non-transitory computer readable storage medium” and “a device” language, “[…] generate a parse graph based on the definition of the CLI command, the parse graph incorporating the grammar and the information for each syntax element” in the context of the claim encompasses a user manually generating a parse graph. Similarly, “[…] identify a match between the input text string and the CLI command by traversing the parse graph” in the context of the claim encompass the user manually performing the step.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind alone or with the aid of pen and paper but for the recitation of 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – a non-transitory computer readable storage medium and a device. The additional elements are recited at a high-level of generality (i.e., as a generic non-transitory computer readable storage medium and a generic device) such that they amount to no more than mere instructions to apply the judicial exception using generic computer components. Also, the claim recites the additional elements “[…] retrieve a definition of a command line interface (CLI) command […]” and “[…] receive an input text string.” (Note that the limitations are not repeated in verbatim for the purpose of brevity.) The additional elements are data gathering steps that are insignificant extra-solution activities to the judicial exception. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as a combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a non-transitory computer readable storage medium and a device amount to no more than mere instructions to apply the judicial exception using generic computer components. Mere instructions to apply a judicial exception using generic computer components cannot provide an inventive concept. Furthermore, the additional elements “[…] retrieve a definition of a command line interface (CLI) command […]” and “[…] receive an 

Claim 19 is rejected under 35 U.S.C. 101 as directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more for at least the reasons stated above. The claim is dependent on Claim 18, but does not add any feature or subject matter that would solve the judicial exception deficiencies of Claim 18. For instance, Claim 19 either recites further mental steps which fail to make the claims any less abstract or additional elements that do not integrate the judicial exception into a practical application of the 
Claims 18 and 19 are therefore not drawn to patent-eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 10, 11, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0040016 (hereinafter “Pearce”).

As per Claim 1, Pearce discloses:
A method comprising:
retrieving, by a network device, a definition of a command line interface (CLI) command (paragraph [0003], “The command-line interface or `CLI` is the primary user interface used for configuring, monitoring, and maintaining devices having embedded operating systems. Unlike personal computers or other systems running general operating systems (e.g., Microsoft Windows), embedded systems such as network switches and routers [a network device] operate using a more specific embedded operating systems.”; paragraph [0007], “… an XML CLI specification can be read by the target device [retrieving a definition of a command line interface (CLI) command] and the data structures generated directly at run-time.”), the definition including:
a syntax specification comprising one or more syntax elements (paragraph [0056], “In step 202, a second section in the CLI specification file [a syntax specification] is provided for specifying the commands themselves which are defined in the CLI.”; paragraph [0058], “In defining CLI commands, the syntax of the command [one or more syntax elements] is initially specified in step 204.”), the syntax specification expressing a grammar for producing valid instances of the CLI command (paragraph [0015], “This script reads in XML specifications of the CLI grammar and outputs C code containing a list of action functions, for use by a parser, and a function to build appropriate parse trees (emphasis added).”; paragraphs [0058] to [0062], “… the parsing engine matches all non-keyword tokens in the same way irrespective of type. This means that the first difference between two commands must be in a keyword token. For example, it is not valid to have two unique commands specified as: … because during command parsing it is not possible to distinguish between an arbitrary integer and an arbitrary IP address [producing valid instances of the CLI command].”); and
a data structure comprising, for each syntax element in the one or more syntax elements, information indicating how the syntax element is matched to input text strings (paragraph [0056], “In step 202, a second section in the CLI specification file [a data structure] is provided for specifying the commands themselves which are defined in the CLI.”; paragraph [0058], “In the syntax string any token which isn't a parameter specifier (as defined earlier in the first section of the CLI specification) is taken to be a keyword--i.e. a string which must match exactly on the command line [for each syntax element in the one or more syntax elements, information indicating how the syntax element is matched to input text strings]. In a ;
generating, by the network device (paragraph [0003], “The command-line interface or `CLI` is the primary user interface used for configuring, monitoring, and maintaining devices having embedded operating systems. Unlike personal computers or other systems running general operating systems (e.g., Microsoft Windows), embedded systems such as network switches and routers [the network device] operate using a more specific embedded operating systems.”), a parse graph based on the definition of the CLI command, the parse graph incorporating the grammar and the information for each syntax element (paragraph [0092], “Referring now to FIG. 4, there is shown a flow diagram illustrating one method for utilizing of an XML CLI specification produced in the manner set forth above in FIGS. 1-3. Initially, in step 400, source code generated in the manner described above is compiled to creating a parse-tree data structure in memory on the target hardware [generating a parse graph based on the definition of the CLI command, the parse graph incorporating the grammar and the information for each syntax element].”);
receiving, by the network device (paragraph [0003], “The command-line interface or `CLI` is the primary user interface used for configuring, monitoring, and maintaining devices having embedded operating systems. Unlike personal computers or other systems running general operating systems (e.g., Microsoft Windows), embedded systems such as network switches and routers [the network device] operate using a more specific embedded operating systems.”), an input text string (paragraph [0092], “In step 402, a parser, whose implementation is fixed (i.e. is not generated as part of the compile process), then interprets the strings entered by the user [receiving an input text string] by traversing the created parse-tree structure.”);
identifying, by the network device (paragraph [0003], “The command-line interface or `CLI` is the primary user interface used for configuring, monitoring, and maintaining devices having embedded operating systems. Unlike personal computers or other systems running general operating systems (e.g., Microsoft Windows), embedded systems such as network switches and routers [the network device] operate using a more specific embedded operating systems.”), a match between the input text string and the CLI command by traversing the parse graph (paragraph [0092], “In step 402, a parser, whose implementation is fixed (i.e. is not generated as part of the compile process), then interprets the strings entered by the user by traversing the created parse-tree structure [traversing the parse graph]. Further, in step 404, nodes are defined within the parse-tree structure corresponding to valid commands have a function associated [identifying a match between the input text string and the CLI command].”); and
upon identifying the match, invoking, by the network device (paragraph [0003], “The command-line interface or `CLI` is the primary user interface used for configuring, monitoring, and maintaining devices having embedded operating systems. Unlike personal computers or other systems running general operating systems (e.g., Microsoft Windows), embedded systems such as network switches and routers [the network device] operate using a more specific embedded operating systems.”), a command handler function associated with the CLI command (paragraph [0092], “Further, in step 404, nodes are defined within the parse-tree structure corresponding to valid commands have a function associated [upon identifying the match]. These functions are then called when a user enters the associated command at the interface in step 406 [invoking a command handler function associated with the CLI command]. These functions contain code to extract any required parameters from the input string and call .

As per Claim 2, the rejection of Claim 1 is incorporated; and Pearce further discloses:
wherein the parse graph is associated with a CLI command mode supported by the network device (paragraph [0003], “The command-line interface or `CLI` is the primary user interface used for configuring, monitoring, and maintaining devices having embedded operating systems. Unlike personal computers or other systems running general operating systems (e.g., Microsoft Windows), embedded systems such as network switches and routers operate using a more specific embedded operating systems.”; paragraph [0092], “Referring now to FIG. 4, there is shown a flow diagram illustrating one method for utilizing of an XML CLI specification produced in the manner set forth above in FIGS. 1-3. Initially, in step 400, source code generated in the manner described above is compiled to creating a parse-tree data structure in memory on the target hardware.”), and wherein the CLI command mode is associated with a plurality of CLI commands including the CLI command (paragraph [0056], “In step 202, a second section in the CLI specification file is provided for specifying the commands themselves which are defined in the CLI.”).

As per Claim 10, Pearce discloses:
A device comprising:
a processor (paragraph [0003], “The command-line interface or `CLI` is the primary user interface used for configuring, monitoring, and maintaining devices having embedded operating systems. Unlike personal computers or other systems running general operating ; [Examiner’s Remarks: Note that Pearce discloses network switches and routers. Thus, one of ordinary skill in the art would readily comprehend that network switches and routers would include a processor.] and
a non-transitory computer-readable storage medium (paragraph [0003], “The command-line interface or `CLI` is the primary user interface used for configuring, monitoring, and maintaining devices having embedded operating systems. Unlike personal computers or other systems running general operating systems (e.g., Microsoft Windows), embedded systems such as network switches and routers operate using a more specific embedded operating systems.”) [Examiner’s Remarks: Note that Pearce discloses network switches and routers. Thus, one of ordinary skill in the art would readily comprehend that network switches and routers would include a non-transitory computer-readable storage medium.] have stored thereon program code that, when executed by the processor, causes the processor to:
retrieve a definition of a command line interface (CLI) command (paragraph [0003], “The command-line interface or `CLI` is the primary user interface used for configuring, monitoring, and maintaining devices having embedded operating systems. Unlike personal computers or other systems running general operating systems (e.g., Microsoft Windows), embedded systems such as network switches and routers [a network device] operate using a more specific embedded operating systems.”; paragraph [0007], “… an XML CLI specification can be read by the target device [retrieve a definition of a command line interface (CLI) command] and the data structures generated directly at run-time.”), the definition including:
a syntax specification comprising one or more syntax elements (paragraph [0056], “In step 202, a second section in the CLI specification file [a syntax specification] is provided for specifying the commands themselves which are defined in the CLI.”; paragraph [0058], “In defining CLI commands, the syntax of the command [one or more syntax elements] is initially specified in step 204.”), the syntax specification expressing a grammar for producing valid instances of the CLI command (paragraph [0015], “This script reads in XML specifications of the CLI grammar and outputs C code containing a list of action functions, for use by a parser, and a function to build appropriate parse trees (emphasis added).”; paragraphs [0058] to [0062], “… the parsing engine matches all non-keyword tokens in the same way irrespective of type. This means that the first difference between two commands must be in a keyword token. For example, it is not valid to have two unique commands specified as: … because during command parsing it is not possible to distinguish between an arbitrary integer and an arbitrary IP address [producing valid instances of the CLI command].”); and
a data structure comprising, for at least one syntax element in the one or more syntax elements, information indicating how the syntax element is matched to input text strings (paragraph [0056], “In step 202, a second section in the CLI specification file [a data structure] is provided for specifying the commands themselves which are defined in the CLI.”; paragraph [0058], “In the syntax string any token which isn't a parameter specifier (as defined earlier in the first section of the CLI specification) is taken to be a keyword--i.e. a string which must match exactly on the command line [for at least one syntax element in the one or more syntax elements, information indicating how the syntax element is matched to input text strings]. In a preferred embodiment, the parsing engine matches all non-keyword tokens in the same way irrespective of type.”);
generate a parse graph based on the definition of the CLI command, the parse graph incorporating the grammar and the information for each syntax element [generate a parse graph based on the definition of the CLI command, the parse graph incorporating the grammar and the information for each syntax element].”); and
store the parse graph in a memory of the device (paragraph [0092], “Initially, in step 400, source code generated in the manner described above is compiled to creating a parse-tree data structure in memory on the target hardware [store the parse graph in a memory of the device].”).

As per Claim 11, the rejection of Claim 10 is incorporated; and Pearce further discloses:
receive an input text string (paragraph [0092], “In step 402, a parser, whose implementation is fixed (i.e. is not generated as part of the compile process), then interprets the strings entered by the user [receive an input text string] by traversing the created parse-tree structure.”);
identify a match between the input text string and the CLI command by traversing the parse graph (paragraph [0092], “In step 402, a parser, whose implementation is fixed (i.e. is not generated as part of the compile process), then interprets the strings entered by the user by traversing the created parse-tree structure [traversing the parse graph]. Further, in step 404, nodes are defined within the parse-tree structure corresponding to valid commands have a function associated [identify a match between the input text string and the CLI command].”); and
upon identifying the match, invoke a command handler function associated with the CLI command (paragraph [0092], “Further, in step 404, nodes are defined within the parse-tree structure corresponding to valid commands have a function associated [upon identifying the match]. These functions are then called when a user enters the associated command at the interface in step 406 [invoke a command handler function associated with the CLI command]. These functions contain code to extract any required parameters from the input string and call into more general functions to actually implement configuration changes on the target hardware in step 408.”).

As per Claim 18, Pearce discloses:
A non-transitory computer readable storage medium have stored thereon program code executable by a device, the program code comprising:
code that causes the device to retrieve a definition of a command line interface (CLI) command (paragraph [0003], “The command-line interface or `CLI` is the primary user interface used for configuring, monitoring, and maintaining devices having embedded operating systems. Unlike personal computers or other systems running general operating systems (e.g., Microsoft Windows), embedded systems such as network switches and routers [a network device] operate using a more specific embedded operating systems.”; paragraph [0007], “… an XML CLI specification can be read by the target device [retrieve a definition of a command line interface (CLI) command] and the data structures generated directly at run-time.”), the definition including:
a syntax specification comprising one or more syntax elements (paragraph [0056], “In step 202, a second section in the CLI specification file [a syntax specification] is [one or more syntax elements] is initially specified in step 204.”), the syntax specification expressing a grammar for producing valid instances of the CLI command (paragraph [0015], “This script reads in XML specifications of the CLI grammar and outputs C code containing a list of action functions, for use by a parser, and a function to build appropriate parse trees (emphasis added).”; paragraphs [0058] to [0062], “… the parsing engine matches all non-keyword tokens in the same way irrespective of type. This means that the first difference between two commands must be in a keyword token. For example, it is not valid to have two unique commands specified as: … because during command parsing it is not possible to distinguish between an arbitrary integer and an arbitrary IP address [producing valid instances of the CLI command].”); and
a data structure comprising, for each syntax element in the one or more syntax elements, information indicating how the syntax element is matched to input text strings (paragraph [0056], “In step 202, a second section in the CLI specification file [a data structure] is provided for specifying the commands themselves which are defined in the CLI.”; paragraph [0058], “In the syntax string any token which isn't a parameter specifier (as defined earlier in the first section of the CLI specification) is taken to be a keyword--i.e. a string which must match exactly on the command line [for each syntax element in the one or more syntax elements, information indicating how the syntax element is matched to input text strings]. In a preferred embodiment, the parsing engine matches all non-keyword tokens in the same way irrespective of type.”);
code that causes the device to generate a parse graph based on the definition of the CLI command, the parse graph incorporating the grammar and the information for each syntax element (paragraph [0092], “Referring now to FIG. 4, there is shown a flow diagram illustrating one method for utilizing of an XML CLI specification produced in the manner set forth above in FIGS. 1-3. Initially, in step 400, source code generated in the manner described above is compiled to creating a parse-tree data structure in memory on the target hardware [generate a parse graph based on the definition of the CLI command, the parse graph incorporating the grammar and the information for each syntax element].”);
code that causes the device to receive an input text string (paragraph [0092], “In step 402, a parser, whose implementation is fixed (i.e. is not generated as part of the compile process), then interprets the strings entered by the user [receive an input text string] by traversing the created parse-tree structure.”); and
code that causes the device to identify a match between the input text string and the CLI command by traversing the parse graph (paragraph [0092], “In step 402, a parser, whose implementation is fixed (i.e. is not generated as part of the compile process), then interprets the strings entered by the user by traversing the created parse-tree structure [traversing the parse graph]. Further, in step 404, nodes are defined within the parse-tree structure corresponding to valid commands have a function associated [identify a match between the input text string and the CLI command].”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pearce in view of US 6,848,078 (hereinafter “Birsan”).

As per Claim 3, the rejection of Claim 2 is incorporated; and Pearce further discloses:
generating a command parse graph specific to the CLI command (paragraph [0058], “In defining CLI commands, the syntax of the command is initially specified in step 204.”; paragraph [0092], “Referring now to FIG. 4, there is shown a flow diagram illustrating one method for utilizing of an XML CLI specification produced in the manner set forth above in FIGS. 1-3. Initially, in step 400, source code generated in the manner described above is compiled to creating a parse-tree data structure in memory on the target hardware.”).
Pearce discloses “command parse graphs specific to CLI commands in a plurality of CLI commands,” but Pearce does not explicitly disclose:
aggregating the command parse graph with other command parse graphs specific to other CLI commands in the plurality of CLI commands.
However, Birsan discloses:
aggregating a parse graph with other parse graphs (col. 8 lines 56-59, “The comparison module 70 then creates a merged tree 72 combining the elements of the two parse trees 68. The tree view module 74 then displays the merged tree 72 in the format illustrated in FIG. 3.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Birsan into the teaching of Pearce to include “aggregating the command parse graph with other command parse .

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Pearce in view of Birsan as applied to Claim 3 above, and further in view of US 2014/0122511 (hereinafter “Waye”).

As per Claim 4, the rejection of Claim 3 is incorporated; and the combination of Pearce and Birsan does not explicitly disclose:
parsing the syntax specification using a grammar parser; and
generating a syntax graph based on the parsing, each node in the syntax graph representing a syntax element in the one or more syntax elements.
However, Waye discloses:
parsing a syntax specification using a grammar parser (paragraph [0020], “Specifications 202 may be written using a specific grammar that declares what beacons are of interest and what structured data is desired.”; paragraph [0021], “… an abstract syntax tree is a tree representation of the syntactic structure of the input program. The syntax tree is built through the use of a parser, which produces a tree representation of the input program based on a grammar specification.”; paragraph [0025], “At 304, compiler 108 parses specification 202 into an abstract syntax tree 204. The abstract syntax tree organizes the elements of specification 202 into a tree structure.”); and
generating a syntax graph based on the parsing (paragraph [0025], “At 304, compiler 108 parses specification 202 into an abstract syntax tree 204. The abstract syntax tree organizes the elements of specification 202 into a tree structure.”), each node in the syntax graph representing a syntax element in one or more syntax elements (paragraph [0021], “… an abstract syntax tree is a tree representation of the syntactic structure of the input program. The syntax tree is built through the use of a parser, which produces a tree representation of the input program based on a grammar specification.”; paragraph [0026], “At 306, compiler 108 converts abstract syntax tree 204 into an object model 206. For example compiler 108 parses nodes of abstract syntax tree 204 to generate object model 206. Object model 206 organizes specification 202 into objects.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Waye into the combined teachings of Pearce and Birsan to include “parsing the syntax specification using a grammar parser; and generating a syntax graph based on the parsing, each node in the syntax graph representing a syntax element in the one or more syntax elements.” The modification would be obvious because one of ordinary skill in the art would be motivated to traverse a syntax graph to allow verification of the correctness of a CLI command.

As per Claim 5, the rejection of Claim 4 is incorporated; and the combination of Pearce and Birsan does not explicitly disclose:
adding, to each node in the syntax graph, the information for the syntax element represented by the node.
However, Waye discloses:
adding, to each node in a syntax graph, information for a syntax element represented by the node (paragraph [0021], “… an abstract syntax tree is a tree representation of the syntactic structure of the input program. The syntax tree is built through the use of a parser, which produces a tree representation of the input program based on a grammar specification.”; paragraph [0026], “At 306, compiler 108 converts abstract syntax tree 204 into an object model 206. For example compiler 108 parses nodes of abstract syntax tree 204 to generate object model 206. Object model 206 organizes specification 202 into objects.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Waye into the combined teachings of Pearce and Birsan to include “adding, to each node in the syntax graph, the information for the syntax element represented by the node.” The modification would be obvious because one of ordinary skill in the art would be motivated to traverse a syntax graph to allow verification of the correctness of a CLI command.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pearce in view of Birsan as applied to Claim 3 above, and further in view of US 2003/0105847 (hereinafter “Jennery”).

As per Claim 6, the rejection of Claim 3 is incorporated; and Pearce discloses “generating a command parse graph specific to a CLI command,” but the combination of Pearce and Birsan does not explicitly disclose:
wherein the command parse graph specific to the CLI command is generated at boot-up of the network device.

generating data at boot-up of a network device (paragraph [0014], “… the network device performs a first portion of the operating system boot sequence, then generates trigger data forwarded to the server. The trigger data includes identification information for identifying the network device.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jennery into the combined teachings of Pearce and Birsan to include “wherein the command parse graph specific to the CLI command is generated at boot-up of the network device.” The modification would be obvious because one of ordinary skill in the art would be motivated to load a command parse graph specific to a CLI command into a memory of a network device (Jennery, paragraph [0014]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pearce in view of Birsan as applied to Claim 3 above, and further in view of US 7,949,734 (hereinafter “Fong”).

As per Claim 7, the rejection of Claim 3 is incorporated; and the combination of Pearce and Birsan discloses “aggregating a command parse graph,” but the combination of Pearce and Birsan does not explicitly disclose:
wherein the aggregating is performed at a time the CLI command mode is first entered.
However, Fong discloses:
performing a configuration at a time a CLI command mode is first entered (col. 1 lines 24-29, “Typically devices provide a command-line interface, so that loading a configuration may be performed by entering one or more configuration commands at a console that is coupled to the device, or by loading a previously prepared file that contains a batch of configuration commands.”; col. 5 lines 23-27, “… network device 10 may include an executive program that receives user input consisting of one or more executive mode commands, calls the parser to parse the input, and then initiates a process to execute the user command.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Fong into the combined teachings of Pearce and Birsan to include “wherein the aggregating is performed at a time the CLI command mode is first entered.” The modification would be obvious because one of ordinary skill in the art would be motivated to load one or more configuration commands of a network device (Fong, col. 1 lines 24-29).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pearce in view of US 2005/0060693 (hereinafter “Robison”).

As per Claim 12, the rejection of Claim 10 is incorporated; and Pearce further discloses:
wherein the information includes a matcher function that processes a token of an input text string (paragraph [0058], “In the syntax string any token which isn't a parameter specifier (as defined earlier in the first section of the CLI specification) is taken to be a keyword--i.e. a string which must match exactly on the command line.”).
Pearce does not explicitly disclose:
outputs an indication of whether the token matches the syntax element.
However, Robison discloses:
outputs an indication of whether a token matches a syntax element (paragraph [0047], “If the syntax-matching module 38 detects a syntax description 42 that matches the command string corresponding to the token set 214, then it can return a syntax object 44 and parameter list object 40 to the syntax parser 36. But if the entered arguments in the token set 214 did not match any of the syntax descriptions 42, then the syntax-matching module 38 can return an error indication to syntax parser 36 which is ultimately propagated to main command processor 18.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Robison into the teaching of Pearce to include “outputs an indication of whether the token matches the syntax element.” The modification would be obvious because one of ordinary skill in the art would be motivated to indicate a syntax error condition to a user (Robison, paragraph [0048]).

Allowable Subject Matter
Claims 8, 9, 13-17, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 2003/0048287 (hereinafter “Little”) discloses abstracting command line interfaces from embedded systems.
US 2006/0242403 (hereinafter “Joshi”) discloses validation of a CLI/configlet on an image without running the image on a device.
US 2006/0282453 (hereinafter “Tjong”) discloses transforming an AND/OR command tree into a command data model.
US 2007/0006179 (hereinafter “Tjong”) discloses transforming a complex representation of computer code into a simplified representation of computer code.
US 2007/0006196 (hereinafter “Tjong”) discloses manipulating information represented by computer code.
US 2007/0011348 (hereinafter “Bansal”) discloses receiving and translating data using an internetwork operating system (IOS) command line interface (CLI) parser subsystem of a routing system.
US 2007/0169008 (hereinafter “Varanasi”) discloses receiving and translating data within an external programmatic interface (EPI).
US 2012/0246621 (hereinafter “Mukkavilli”) discloses generating one or more tests for testing a command provided by a command line interface.
US 2015/0019199 (hereinafter “Andrews”) discloses receiving a user command line instruction, of a first type, for transmission to a device and converting the user command line instruction to a device specific command line instruction.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191